DETAILED ACTION
Formal Matters
Claim 2 and 3 are cancelled.  Claims 1, and 4-24 are pending and under examination.     

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2021 was filed after the mailing date of the non-final rejection on 10/28/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Applicant has paid the appropriate fees.  Accordingly, the information disclosure statements are being considered by the examiner.

Withdrawn Rejections
	The rejection under USC 112(b) for indefiniteness of ““when the hair care composition is diluted to 1.3% surfactant concentration has a ratio of surfactant diffusion coefficient to soluble 
	The rejection under USC 103 over Cetti et al and Hehner is withdrawn per applicant’s amendments and arguments.  
	 The rejection under USC 103 over Cetti, Hehner and Kitko is withdrawn per applicant’s amendments and arguments.  
	The rejection under USC 103 over Cetti, Hehner and Samain is withdrawn per applicant’s amendments and arguments.  
	The rejection under USC 103 over Jayaswal is withdrawn per applicant’s amendments and arguments.  
	The rejection under USC 103 over Jayaswal and Hehner is withdrawn per applicant’s amendments and arguments.  
	The rejection under USC 103 over Jayaswal and Kitko is withdrawn per applicant’s amendments and arguments.  
	The rejection under USC 103 over Jayaswal, Cetti, Hehner and Samain is withdrawn per applicant’s amendments and arguments.  
	The rejection under USC 103 over Dunlop is withdrawn per applicant’s amendments and arguments.  
	The rejection under USC 103 over Dunlop, Cetti, Hehner and Samain is withdrawn per applicant’s amendments and arguments.  
	The rejection under USC 103 over Dunlop and Kitko is withdrawn per applicant’s amendments and arguments.  

As the above rejections have been withdrawn, applicant’s arguments toward these rejection is now moot.  

New Rejection – As Necessitated by Amendment to Claim 1
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is vague and indefinite because now that claim 1 provides for a “ratio of surfactants that are not anionic to surfactants that are anionic” and claim 7 (claim 7 dependent on claim 1) allows for further amphoteric, nonionic, or zwitterionic co-surfactants (specification provides that these are actually surfactants too).  These also qualify as surfactants that are not anionic.  It would be unclear if the surfactants in claim 7 (called co-surfactants by the claim, but which are surfactants as provided by the specification) are additive to the range for “one or more surfactants” (creating a range of about 14.25% to about 55%) or are included within the range of the “one or more surfactants” (a portion of the about 14% to about 40% range) in claim 1 and 

New Rejections – As Necessitated by Amendment to Claim 1
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is amended so that the surfactants have a ratio of surfactants that are not anionic to surfactants that are anionic of less than or equal to 0.2.   

Claim(s) 1, 4-7, 10-13, 15, 19, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryan EP0338850A2.
Ryan provides example 5, which is a composition that has triethanolamine lauryl sulphate (40% AI in water) at 34.56% (40% of 34.56% is 13.824%), CDEA/glycerine 75/10 at 3% (75% of CDEA in 3% is 2.25%) and climbazole at 0.5% (page 10).  The proportion of CDEA (surfactant that is not anionic) to triethanolamine lauryl sulphate (surfactant is anionic) is 0.163.  Ryan teaches perfume at 0.6% in example 5.  Example 5 teaches the amphoteric surfactant for increased viscosity, mild cleansing and mild conditioning action (paragraph 40).  Ryan teaches that polymerized quaternized ammonium (cationic) compounds provide excellent conditioning properties (paragraph 41).  Ryan teaches adjuvants including colouring agents, perfumes, and others that are not to exceed 5% of the shampoo (paragraph 42).  Ryan teaches applying the shampoo to the hair (paragraph 56).  Paragraph 25 provides that the TEALS/CDEA has increased climbazole deposition as compared to some of the SLES/CDEA formulations (paragraph 26).   
Although Ryan does not provide for the ratios of the diffusion coefficients as in instant claim 1, Ryan does allow for its formulation with climbazole (a surfactant soluble antidandruff agent) and triethanolamine lauryl sulphate to have improved deposition as compared to other formulations of climbazole with SLES as a surfactant (see pages 5 and 6 of Ryan, note page 5, lines 59-65 and page 6, lines 1-2).   In the instant application, the increased deposition is due to the combination of the surfactant(s) and the surfactant soluble antidandruff agent that provides the ratio of diffusion coefficients as in the claim.  Since a composition and its properties are 
The examiner reconsidered applicant’s affidavit from 01/27/2020 and noted that sodium lauryl sulfate (a related lauryl sulfate surfactant to triethanolamine lauryl sulfate) is seen as being a surfactant of the instant claims (see part 7 of that affidavit).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 9, 14, 16, 17, and 20 in addition to 1, 4-7, 10-13, 15, 19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan EP0338850A2 and Dunlop 6649155.

Ryan does not teach the limitations of claims 8, 9, 14, 16, 17, and 20.  
Dunlop teaches anti-dandruff shampoo compositions (abstract) to be applied to hair. Dunlop teaches example compositions (see examples I-V) with ammonium laureth sulphate (11 or 10%), ammonium lauryl sulphate (6 or 8%), Guar hydroxypropyltrimonium chloride (a cationic polymer), dimethicone (silicone), zinc pyrithione (1%) and water (also see examples VI-XV). Dunlop teaches antidandruff agents including piroctone olamine in concentrations of 0.1 to 0.4% by weight (see optional ingredients section). Thus, it is obvious to one of ordinary skill in the art to include piroctone olamine in compositions taught by Dunlop to help provide increased anti-dandruff properties by the teachings of Dunlop. Dunlop also teaches perfumes as optional agents. Optional agents may be present in concentrations of 0.1 to 15%. Dunlop teaches salicylic acid as an anti-inflammatory in the section of Hair Growth Regulating Agents. Dunlop provides for A. Anionic surfactants and a section 1 subheading for sulfates, 2. sulfonates, and 3. Sarcosinates. Dunlop provides for about 1% to about 10% other surfactants including amphoteric, nonionic and others (section A. Other surfactants under II. Optional components). Dunlop teaches hair growth regulating antimicrobials including ketoconazole and itraconazole under E. Hair growth regulating agents (0.1 to 10% by weight). Dunlop teaches addition of foam boosters (optional ingredients, also see examples section), and thus, envisions foaming products.  Dunlop teaches anionic surfactants like sulfates and sulfonates (section A).  
One of ordinary skill in the art at the time of instant filing would have included other actives known for antidandruff shampoo compositions like scalp benefit agents, other anti-.  

Claims 18, 20 and 23 in addition to 1, 4-7, 10-13, 15, 19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan EP0338850A2 and Kitko US 2009/0155383.
	Ryan teaches the claims as discussed above.
	Ryan does not teach the limitations of claims 18, 20 and 23.  
	Regarding the claims, Kitko teaches a personal care composition comprising anionic surfactants such as undecyl sulfate, sodium lauryl sulfate and sodium laureth sulfate, perfumes, active agents such as zinc pyrithione and selenium sulfide, menthol and menthyl lactate ([0014], [0037]-[0042], [0073], [0095], [0098], [0100], [0114], [0129], [0131] and [0141]). Kitko teaches the composition is in the form of a foam and is dispensed from a pump foamer/pump dispenser that can include gas such as propellant to impart mechanism to form the foam ([0016], [0020], [0021], [0138], [0142] and [0145]). Kitko teaches anti-dandruff agents including climbazole (paragraph 99).
One of ordinary skill in the art at the time of instant filing would have included salicylic acid as an anti-dandruff agent, active agents like menthol or menthyl lactate, and provide the composition as a form of a foam for pump foams as Kitko teaches anti-dandruff compositions and Ryan also provides for anti-dandruff/personal care hair compositions (see .

Claims 20-23 in addition to 1, 4-7, 10-13, 15, 19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan EP0338850A2 and Samain US 6039933.
Ryan teaches the claims as discussed above. 
Ryan does not teach the limitations of claims 20-23. 
Samain teaches a pressurized cosmetic composition provided in a pressurized form in an aerosol device in the presence of a propellant that is capable of forming a foam (abstract). Samain teaches conventional propellants including butane, propane, chlorinated and/or fluorinated hydrocarbons and their mixtures in the detailed description. Samain teaches agents for combatting dandruff and surface-active agents.
One of ordinary skill in the art at the time of instant filing would have produced the antidandruff shampoo/haircare compositions in the form of aerosol foams by the teachings of the references as both references teach cosmetic compositions that combat dandruff and include surface active agents (MPEP 2144.06).  Thus, there is a reasonable expectation of success in 

Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Maintained Rejections – Modified As Necessitated by Amendment
Claims 1 and 4-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8 and 10-24 of copending Application No. 15/299860.
‘860 is a later filed applicant, but in the case where a patent would issue on '860 before the instant application, then a terminal disclaimer could be needed depending the scope of such possible claims.  
 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application '860 significantly overlap with the subject matter of the instant claims, i.e., a composition comprising (a) from about 14% to about 40% of one or more surfactants; and from about 0.1% to about 10% of one or more surfactant soluble agents, wherein when the composition is diluted to about 1% surfactant concentration, it has a ratio of surfactant diffusion coefficient to soluble agent diffusion coefficient of greater than 1.2.

Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over copending Application No.: 15/299860.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 4-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of copending Application No. 15/962,327.
‘327 is a later filed applicant, but in the case where a patent would issue on '327 before the instant application, then a terminal disclaimer could be needed depending the scope of such possible claims.  
 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application '327 significantly overlap with the subject matter of the instant claims, i.e., a composition comprising (a) from about 14% to about 40% of one or more surfactants; and from about 0.1% to about 10% of one or more surfactant soluble agents, wherein when the composition is diluted to about 1% surfactant concentration, it has a ratio of surfactant diffusion coefficient to soluble agent diffusion coefficient of greater than 1.2.
It is noted that the instant specification further defines the surfactant soluble agents as encompassing hair health actives and anti-inflammatory agents, which include surfactant soluble 
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over copending Application No.: 15/962,327.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 4-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-47 of copending Application No. 15/962,351.
‘351 is a later filed applicant, but in the case where a patent would issue on '351 before the instant application, then a terminal disclaimer could be needed depending the scope of such possible claims.  
 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application '351 significantly overlap with the subject matter of the instant claims, i.e., a composition comprising (a) from about 14% to about 40% of one or more surfactants; and from about 0.1% to about 10% of one or more surfactant soluble agents, wherein when the composition is diluted to about 1% surfactant concentration, it has a ratio of surfactant diffusion coefficient to soluble agent diffusion coefficient of greater than 1.2.
It is noted that the instant specification further defines the surfactant soluble agents as encompassing hair health actives and anti-inflammatory agents, which include surfactant soluble antidandruff agents of the instant claims are the same surfactant soluble agents (see disclosure of '351).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 4-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7-16, 19 and 20 of copending Application No. 16165033.
‘033 is a later filed applicant, but in the case where a patent would issue on '033 before the instant application, then a terminal disclaimer could be needed depending the scope of such possible claims.  
 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application '033 significantly overlap with the subject matter of the instant claims, i.e., a composition comprising (a) from about 14% to about 40% of one or more surfactants; and from about 0.1% to about 10% of one or more surfactant soluble agents, wherein when the composition is diluted to about 1% surfactant concentration, it has a ratio of surfactant diffusion coefficient to soluble agent diffusion coefficient of greater than 1.2.
It is noted that the instant specification further defines the surfactant soluble agents as encompassing hair health actives and anti-inflammatory agents, which include surfactant soluble antidandruff agents of the instant claims are the same surfactant soluble agents (see disclosure of '033).
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over copending Application No.: 16165033.
provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 4-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-15, and 19-20 of copending Application No. 16165044.
‘044 is a later filed applicant, but in the case where a patent would issue on '044 before the instant application, then a terminal disclaimer could be needed depending the scope of such possible claims.  
 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application '044 significantly overlap with the subject matter of the instant claims, i.e., a composition comprising (a) from about 14% to about 40% of one or more surfactants; and from about 0.1% to about 10% of one or more surfactant soluble agents, wherein when the composition is diluted to about 1% surfactant concentration, it has a ratio of surfactant diffusion coefficient to soluble agent diffusion coefficient of greater than 1.2.
It is noted that the instant specification further defines the surfactant soluble agents as encompassing hair health actives and anti-inflammatory agents, which include surfactant soluble antidandruff agents of the instant claims are the same surfactant soluble agents (see disclosure of '044).
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over copending Application No.: 16165044.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4-22 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. US 9949901. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set provides for a composition with surfactants including an anionic surfactant, anti-dandruff agent and aerosol form with propellant.  Each claim set also recognizes the addition of cationic polymers, silicone agents and hair care additives. The system of claim 5 with antidandruff agent will be expected to have diffusion coefficient ratios of the instant claims.    

Claims 1, 4-22 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. US 9949914. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set provides for a composition with surfactants including an anionic surfactant, anti-dandruff agent and aerosol form with propellant.  Each claim set also recognizes the addition of cationic polymers, silicone agents and hair care additives. The system of claim 4 with antidandruff agent will be expected to have diffusion coefficient ratios of the instant claims.    

Response to Applicant’s Arguments over ODP Rejections
	Applicant is not arguing or filing terminal disclaimers at this time.  Thus, the rejections are maintained.  

Advisory Notice


Conclusions
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/
Examiner, Art Unit 1613